DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, & 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2016/0064686 to Odaka et al. (from hereinafter Odaka, prior art of record) in view of Korean Patent Pub. KR-20170005320A to Lee et al. (from hereinafter Lee [prior art of record; see English language translation, previously made of record]).
Regarding Claim 1, Odaka teaches a display panel (Figs. 1-13; see Fig. 2 annotated below for convenience), comprising
a test region (e.g. periphery of display; see annotated Fig. 2 below),
wherein the display panel comprises a substrate (10; see ¶ [0034 & 49-50]), a planarization layer (200; see ¶ [0035-36 & 41]) disposed on the substrate (10), and a pixel definition layer (400; see ¶ [0037-41]) disposed on the planarization layer (200);
wherein a plurality of virtual pixel openings (e.g. proximate wall E1 and spacer 830; see again ¶ [0041] and annotated Fig. 2 below) are disposed in the pixel definition layer (400) positioned in the test region, a plurality of barrier holes (e.g. in 200 below “virtual pixel openings” in 400) in a one-to-one correspondence to the plurality of virtual pixel openings (in 400) are disposed in the planarization layer (200) positioned in the test region, and a barrier layer (e.g. sealing layer 700; see ¶ [0040-41])  fills each of the plurality of barrier holes (in 200),
wherein the plurality of barrier holes (in 200; see again Fig. 2 annotated below) and the barrier layer (700) form spaced water-oxygen barrier regions in the test area (e.g. periphery of display; see annotated Fig. 2 below & ¶ [0040] teaching “sealing layer 700 is a layer for controlling water from reaching the light emitting layer 500 or components which deteriorate the light emitting layer”).

    PNG
    media_image1.png
    435
    871
    media_image1.png
    Greyscale


Odaka may not explicitly teach that a material of the barrier layer (700) is a hygroscopic agent.
Lee does teach a similar display panel (e.g. Figs. 6-10) wherein a material of an analogous barrier layer (e.g. “sealing member”) is a hygroscopic agent (e.g. see Lee teaching that a “moisture absorbent, filler, or the like may be provided between the substrate 10 and the sealing member… [and] [t]he filler material may include silicon or the like”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the device of Odaka so that the barrier layer (700) is a hygroscopic agent, because Lee (as cited above) demonstrates that hygroscopic agents predictably and beneficially protect display devices from contamination due to moisture.
Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)

Regarding Claim 2, Odaka teaches the display panel according to claim 1, further comprising a display region (D1; see ¶ [0028-31 & 40-41]), wherein the test region extends from an edge (proximate wall E1) of the pixel definition layer (400) and surrounds the display region (D1), and a plurality of pixel openings (e.g. accommodating OLEDs 500; see ¶ [0036-40] & annotated Fig. 2 above) are disposed in the pixel definition layer (400) positioned in the display region (D1).
Odaka may not explicitly teach that a size of each of the plurality of pixel openings (in 400 in area D1) is equal to a size of each of the plurality of virtual pixel openings (in 400).
Lee does teach a similar display panel (e.g. Figs. 6-10; see Fig. 9 reproduced below for convenience) disclosing that pixel sizes and widths may generally be the same or different, and may be modified generally in accordance with their invention (see Lee teaching “sizes of the subpixels may be the same or different” and “the width of the pixel defining layer 21 disposed on one side edge of the first electrode 121 may be larger or smaller than the width of the pixel defining layer 21 disposed on the other side edge”).  
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the device of Odaka wherein a size of each of the plurality of pixel openings (in 400 in area D1) is equal to a size of each of the plurality of virtual pixel openings (in 400), because Lee demonstrates that these display features involve obvious modifications of relative sizes readily understood by one skilled in the art.
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the openings as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the device of Okada is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.


Regarding Claim 3, Odaka teaches the display panel according to claim 2. 
Odaka may not explicitly teach that a size of each of the plurality of pixel openings (in 400 in area D1) is equal to a size of each of the plurality of virtual pixel openings (in 400).
Lee does teach a similar display panel (e.g. Figs. 6-10; see Fig. 9 reproduced below for convenience) disclosing that pixel sizes and widths may generally be the same or different, and may be modified generally in accordance with their invention (see Lee teaching “sizes of the subpixels may be the same or different” and “the width of the pixel defining layer 21 disposed on one side edge of the first electrode 121 may be larger or smaller than the width of the pixel defining layer 21 disposed on the other side edge”).  
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the device of Odaka wherein a size of each of the plurality of pixel openings (in 400 in area D1) is equal to a size of each of the plurality of virtual pixel openings (in 400), because Lee demonstrates that these display features involve obvious modifications of relative sizes readily understood by one skilled in the art.
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the openings as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the device of Okada is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.

Regarding Claim 4, Odaka teaches the display panel (see annotated Fig. 2) according to claim 1, wherein each of the plurality of barrier holes (in 200) is connected to a corresponding one of the plurality of virtual pixel openings (in 400).

Regarding Claim 5, Odaka teaches the display panel according to claim 4, wherein an opening size of each of the plurality of barrier holes (in 200) close to a side of the pixel definition layer (400) is equal to an opening size of the virtual pixel opening close to a side of the planarization layer (200; as reasonably required by the geometry of the tapered opening through layers 200/400, which is substantially similar to applicant’s holes 210/320 in their Fig. 1).

Regarding Claim 6, Odaka and Lee teach the display panel according to claim 1, wherein a material of the barrier layer (Odaka 700) is a hygroscopic agent (e.g. see Lee teaching that a “moisture absorbent, filler, or the like may be provided between the substrate 10 and the sealing member… [and] [t]he filler material may include silicon or the like”).
Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)
Regarding Claim 7, Odaka teaches the display panel according to claim 1.
Odaka may not explicitly teach that a thickness of the barrier layer (700) is equal to a thickness of the planarization layer (200).
Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative thicknesses of the barrier layer (700) and the planarization layer (200) to be equal as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the device of Odaka is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.

Regarding Claim 9, Odaka teaches a method of manufacturing a display panel (Figs. 1-13; see again Fig. 2 annotated below for convenience), comprising the following steps:
providing a substrate (10), wherein the display panel comprises a display region (D1) and a test region (e.g. periphery of display; see annotated Fig. 2 above);
forming a planarization layer (200) on the substrate (10);
forming a pixel definition layer (400) on the planarization layer (200), and forming a plurality of virtual pixel openings (in 400) in the test region on the pixel definition layer (400); and
forming a plurality of barrier holes (in 200) in a one-to-one correspondence to the plurality of virtual pixel openings (in 400) in the planarization layer (200) positioned in the test region, and forming a barrier layer (700) in each of the plurality of barrier holes (in 200),
wherein the plurality of barrier holes (in 200; see again Fig. 2 annotated below) and the barrier layer (700) form spaced water-oxygen barrier regions in the test area (e.g. periphery of display; see annotated Fig. 2 below & ¶ [0040] teaching “sealing layer 700 is a layer for controlling water from reaching the light emitting layer 500 or components which deteriorate the light emitting layer”).

    PNG
    media_image1.png
    435
    871
    media_image1.png
    Greyscale


Odaka may not explicitly teach that a material of the barrier layer (700) is a hygroscopic agent.
Lee does teach a similar display panel (e.g. Figs. 6-10) wherein a material of an analogous barrier layer (e.g. “sealing member”) is a hygroscopic agent (e.g. see Lee teaching that a “moisture absorbent, filler, or the like may be provided between the substrate 10 and the sealing member… [and] [t]he filler material may include silicon or the like”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the device of Odaka so that the barrier layer (700) is a hygroscopic agent, because Lee (as cited above) demonstrates that hygroscopic agents predictably and beneficially protect display devices from contamination due to moisture.
Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)

Regarding Claim 10, Odaka teaches the method of manufacturing the display panel according to claim 9, comprising said forming a barrier layer (700) in each of the plurality of barrier holes (in 200).
Although Odaka may not explicitly teach that said forming a barrier layer (700) is achieved by inkjet printing or other coating methods, Odaka does teach that that inkjet printing is a known method used to deposit similar layers in OLED displays (see ¶ [0043]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the barrier layer of Odaka using inkjet printing, because Odaka demonstrates that this configuration is an art-recognized equivalent used for the same purpose of material deposition in an OLED display (see MPEP § 2144.06).

Regarding Claim 11, Odaka teaches the method of manufacturing the display panel according to claim 9, wherein the test region (see again annotated Fig. 2 above) is formed along an edge (proximate wall E1) of the pixel definition layer (400) and is formed outside the display region (D1), and after the pixel definition layer (400) is formed on the planarization layer (200), the method further comprises:
forming a plurality of pixel openings (e.g. accommodating OLEDs 500; see ¶ [0036-40] & annotated Fig. 2 above) in the pixel definition layer (400) positioned in the display region (D1).

Regarding Claim 12, Odaka teaches the method of manufacturing the display panel according to claim 11, wherein the plurality of pixel openings (in 400 in area D1) and the plurality of virtual pixel openings (in 400 in “test region”) are manufactured by a same process (e.g. see ¶ [0035 & 37] teaching that both pixel openings and virtual pixel openings in layers 200/400 are “formed with a desired pattern by coating a photosensitive acrylic resin and performing exposure, development and sintering”).

Regarding Claim 13, Odaka and Lee teach the method of manufacturing the display panel according to claim 11, wherein the plurality of pixel openings (Odaka in 400 in area D1), the plurality of virtual pixel openings (Odaka in 400 in “test region”), and each of the plurality of barrier holes (Odaka in 200 in “test region”) are made in a same photolithography process (see Odaka “performing exposure”; ¶ [0035 & 37]) through a half-tone photomask (see Lee teaching “trench 60 is formed in the pixel defining layer 21 in the second region 200 by using a halftone mask”).
Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the plurality of pixel openings and virtual pixel openings of Odaka using a half-tone photomask, because Lee demonstrates that this photolithography method is an art-recognized equivalent used for the same purpose of patterning material layers in an OLED display (see MPEP § 2144.06).


Response to Arguments
Applicant’s arguments filed 06/30/2022 with respect to Claims 1 & 9 have been considered but are not persuasive for the reasons detailed below:

Applicant asserts that prior art Odaka fails to teach the limitation “wherein a plurality of virtual pixel openings are disposed in the pixel definition layer positioned in the test region.” (See Remarks; pgs. 4-5)
The final Office action mailed 04/20/2022 (see pgs. 4-5) labeled the corresponding “plurality of virtual pixel openings” in an annotated drawing of Odaka (see Fig. 2 reproduced below for convenience) and identified Odaka’s analogous “plurality of virtual pixel openings” as “proximate wall E1 and spacer 830 [emphasis examiner’s]” while also directing applicant to “see… annotated Fig. 2 below”.

    PNG
    media_image1.png
    435
    871
    media_image1.png
    Greyscale


Initially, the examiner underscores that applicant’s response mischaracterizes the final Office action by declaring that it “equates ‘first wall part El and spacer 830’ shown in FIG. 2 of Odaka with "plurality of virtual pixel openings’”.   This is not correct.  The final Office action unambiguously demonstrated, both textually and graphically, that Odaka’s corresponding “plurality of virtual pixel openings” extended through the upper portion of bank layer 400, as explicitly labeled in the annotated Fig. 2 of Odaka.  In stark contrast to applicant’s misconstruction, the Office did not identify the claimed “openings” as the first wall part E1 and spacer 830’ per se.  The examiner further emphasizes the unreasonableness of applicant’s confusion, not only because annotated Fig. 2 conspicuously labels the “openings”, but also because a concrete physical object (such as Odaka’s first wall part E1 and spacer 830’) quite obviously would not anticipate an “opening”, which Cambridge Dictionary defines as “a hole or space that something or someone can pass through”.  One skilled in the art would most certainly that something could not pass through Odaka’s first wall part E1 or spacer 830’.

Furthermore, the applicant invokes irrelevant distinctions between Odaka and the instant application (at least as they relate to the instant claims), explaining that (see Remarks; pg. 5):
E1 [of Odaka] includes three layers: an interlayer insulation layer 200, a bank layer 400 and a sealing layer 700.  However, the plurality of virtual pixel openings in claim 1 are holes formed by removing part of the pixel definition layer 300, that is, the plurality of virtual pixel openings 320 do not include the pixel definition layer 300, let alone the planarization layer 200 and the encapsulation layer. Thus, the structure of the first wall part E1 in Odaka is different from that of the plurality of virtual pixel openings 320 in claim 1 [emphasis applicant’s]. 

Applicant’s arguments are not persuasive because they are again premised on their same unreasonable mischaracterization of the final Office action, detailed supra.

Applicant further argues that prior art Odaka fails to teach the limitation wherein “a barrier layer fills each of the plurality of barrier holes, wherein a material of the barrier layer is a hygroscopic agent.” (See Remarks; pg. 6)
Initially, although applicant’s remarks only attack the alleged deficiencies of prior art Okada, the final Office action (see pgs. 5-6) rejects this specific limitation over the combination of Odaka in view of additional prior art Lee.  Accordingly, applicant’s arguments are not persuasive because the rejection is based on a combination of prior art references (i.e. Odaka in view of Lee), which does teach the disputed limitations as detailed in the above Office action. Therefore, applicant's arguments against the references individually are not persuasive, because it has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  (See MPEP § 2145 IV)

Applicant further argues (see Remarks; pg. 6) that:
Odaka (see paragraph [0040]) recites that ‘sealing layer 700 is an inorganic insulation later such as silicon nitride covering the transparent electrode 600 above the bank layer 400.’  However, the barrier layer 400 is a hygroscopic agent and fills each of the plurality of barrier holes. That is, the barrier layer 400 does not cover the pixel definition layer 300, and is not an inorganic insulation later. Thus, the sealing layer 700 in Odaka cannot be equated with "barrier layer" as recited in claim 1.  [emphasis applicant’s]
	
Again, the examiner is not persuaded by applicant’s contention that “the sealing layer 700 in Odaka cannot be equated with the ‘barrier layer’” of Claim 1, because Odaka explicitly contradicts applicant, teaching instead that “sealing layer 700 is a layer for controlling water from reaching the light emitting layer 500 [emphasis examiner’s; see ¶ 0040]”.  Thus the examiner submits that, consistent with its broadest reasonable interpretation in light of the instant specification, one skilled in the art would readily ascertain that sealing layer 700 reasonably anticipates the claimed “barrier layer”, because Odaka makes explicit that sealing layer 700 is “for controlling water” (i.e. as a “barrier layer”; see MPEP § 2111 detailing the application of the “broadest reasonable interpretation” during examination).

Applicant asserts that prior art Odaka fails to teach the limitation wherein “the plurality of barrier holes and the barrier layer form spaced water-oxygen barrier regions in the test area.” (See Remarks; pgs. 6-7)
Applicant fails to elaborate further on this contention, merely concluding (see Remarks; pg. 7):
Based on the analysis of the above differences (1) and (2), the interlayer insulation layer 200 below the bank layer 400 in Odaka cannot be equated with ‘barrier holes’ as recited in claim 1, and the sealing layer 700 in Odaka cannot be equated with ‘barrier layer’ as recited in claim 1. Therefore, it is not possible for Odaka to disclose the "spaced water-oxygen barrier regions" as recited in claim 1.

Again, applicant’s arguments are not persuasive because (as made explicit by the applicant) they are predicated on applicant’s previous arguments, which were also deficient as detailed supra.
Regardless, Odaka explicitly refutes applicant’s allegation that “the plurality of barrier holes and the barrier layer form spaced water-oxygen barrier regions in the test area”, because as previously detailed supra and in the final Office action (see pg. 4), Odaka teaches that “sealing layer 700 is a layer for controlling water from reaching the light emitting layer 500 [emphasis examiner’s; see ¶ 0040]”.
	As all of applicant’s arguments have been considered but found unpersuasive, the examiner hereby maintains the rejection of all claims in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should Lee have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If Lee would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892